El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Por escritura pública No. 548 de cinco de noviembre de 1919, Paula Miranda manifestó ser viuda de Antonio Pe-rales González; que el Municipio de Oaguas le dió en usu-fructo desde el año 1910 un solar de su propiedad, que describe en la escritura; que sobre el solar edificó una casa y que la vende a Eleuterio Pomales.
Presentada esa escritura en el Registro de la Propiedad de Caguas con la certificación de defunción de Antonio Pe-*15rales González ocurrida eíi. 1892 el registrador se negó a inscribirla- fundándose en que el solar donde enclava la casa no se llalla inscrito a nombre del Municipio de Caguas ni tampoco la (‘asa a favor de la vendedora.
Interpuesto recurso gubernativo por Paula Miranda contra la negativa del registrador alega en su apoyo que ha-biéndosele presentado al registrador los documentos necesa-rios e indispensables para practicar a favor del Municipio la inscripción del solar y sucesivamente por medio de dicha escritura haber verificado la inscripción previa de la casa a nombre de la recurrente, denegó la inscripción.
Como la escritura presentada al registrador es el título de adquisición de la compradora de la casa para que pudiera ser inscrita era necesario qtio previamente la vendedora tu-viera inscrito su título de propiedad de la casa y de usu-fructo del solar, según el artículo 20 de la Ley Hipotecaria. El título de venta otorgado por una persona a favor de otra no es el que requiere la ley 'para hacer la inscripción previa a favor de tal persona.
La nota recurrida debe ser confirmada.

.Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.